Johnson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED by and between tbe parties hereto, subject to tbe approval of tbe Court, that the merchandise marked “A” and checked and initialed CCP (Examiner’s initials) by Examiner Cecil C. Pratt (Examiner’s name) on the invoice covered by this appeal to reappraisement was freely offered for sale, for exportation to the United States to all purchasers in the principal markets of Japan in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, at a price equal to the invoice unit values, net, and that such or similar merchandise was not offered for home consumption in Japan.
IT IS FURTHER STIPULATED that the reappraisement appeal herein may be submitted for decision on the foregoing stipulation.
On tbe agreed facts, I find that the export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the, *506Customs Simplification Act of 1956,70 Stat. 943, effective February 27, 1958, T.D. 54521, is the proper basis for the determination of the value of the merchandise represented by the items marked with the letter “A” and the initials of the examiner on the invoice covered by this appeal for reappraisement and that such value consists of the invoice unit values, net.
J udgment will be rendered accordingly.